MEMORANDUM **
Mario Alberto Garcia Arreola, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ decision denying as untimely his motion to reopen removal proceedings in which he had applied for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review.
Garcia Arreola contends that his motion to reopen, seeking to apply for protection under the Convention Against Torture, was timely because no statute sets forth a time limit for such motions, and he only recently became aware of alleged government-sponsored torture in Mexico. Garcia Arreola filed the motion to reopen outside the ninety-day time limit set forth in 8 C.F.R. § 1003.2(c)(2). In addition, he did not establish an exception to the time limit by presenting material evidence of changed country conditions that was not available and could not have been discovered and presented at the previous proceeding. See 8 C.F.R. §§ 1003.2(c)(3)(ii), 1003.23(b)(4)(i). We therefore deny the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.